Citation Nr: 1434499	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  10-07 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss of the right ear.

2.  Entitlement to service connection for residuals of a scar due to a head injury.

3.  Entitlement to an initial compensable evaluation for service-connected scar secondary a right incisional hernia repair of a previous appendectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested to appear at a hearing before a Veterans Law Judge at his local regional office.  He was scheduled for a hearing on April 23, 2014.  A Report of General Information dated April 16, 2014, documented the Veteran's telephone request that his hearing be rescheduled because he had to participate in a jury trial that day.  To date, the hearing has not been rescheduled. 

In light of the above, the case must be remanded to the RO to schedule the Veteran for a hearing before the Board.  See 38 C.F.R. § 20.700(a) (2013).

Accordingly, the case is REMANDED for the following action:

The Veteran must be scheduled for a Travel Board hearing before the Board. The Veteran and his representative must be provided proper notice of the date and time of the scheduled hearing. This notification must be documented in the claims file. After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



